Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group I, amended new claims 28-46 without traverse in the reply filed on 09/02/2022 is acknowledged; in said response/amendment dated 09/02/2022, applicants’ have cancelled claims 1-27 and have added new claims 28-61. Thus, amended claims 28-61 are pending in this application; Group I, amended new claims 28-46 is now under consideration for examination, and non-elected claims 47-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a CON of PCT/US2019/048607 filed  on 08/28/2019, which claims the benefit of priority under 35 U.S.C. 119(e) to the US Provisional applications: 62/864,924 filed on 06/21/2019; f 62/850,883 filed on 05/21/2019; f 62/725,778 filed on 08/31/2018;  and 62/723,886 filed on 08/28/2018. However, please note that the applicants’ have filed a new applicant data sheet (ADS) on 07/12/20211 adding a new inventor William Edward Salomon and examiner takes the position that the instant claims are only granted the priority date of 07/12/2021; clarification is required. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 07/12/2021 and 09/02/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Duty to Disclose
	Examiner notes that there are a number of applications filed by the assignee/inventors of this instant application wherein said applications are drawn to a methods and compositions for modulating a genome. Examiner would like to reiterate to applicants’, that it is their duty to disclose to the examiner any or all applications and allowed patents that either claims the same subject matter or related subject matter and those that are material to the prosecution of this instant application, such that double patenting can be avoided. Examiner urges the applicants’ to provide a list of their conflicting/related applications, identical to that claimed herein and a list of claims filed in other applications and take steps at their end to avoid double patenting.
Objections-Abstract/Specification
The Abstract of the disclosure is objected to because, applicant is reminded of the proper content of an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Objections-Specification
	I. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The specification contains hyperlinks to various site domains, for example, pages 36, 136 and 557 of the instant application. Applicants’ are required to thoroughly scrutinize the specification and delete all embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Appropriate correction is required. 
II. The use of trademarks throughout the specification has been noted in this application, for example, “Gene-Writer”; pages 48-49 and 545 of specification. It should be capitalized wherever it appears and be accompanied by the generic terminology. Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 28-46 of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending applications: (i) over claims 1 and 3-4 of Steinberg et al., 17/929,124; and (ii) over claims 1-3 of Cleaver et al., 17/939,455. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The recited claims in the co-pending applications: claims (i) 1 and 3-4 of Steinberg et al., 17/929,124; and claims (ii) 1-3 of Cleaver et al., 17/939,455 of the recited co-pending applications above encompass a system for modifying DNA comprising a genus of polypeptides having endonuclease domains and reverse transcriptase domains … genus of template RNA… and the method of use that overlaps with the system for modifying DNA comprising a genus of polypeptides having endonuclease domains and reverse transcriptase domains … genus of template RNA… and the method of use as claimed in claims 28-46 of the instant application, and falls entirely within the scope of co-pending claims in co-pending reference applications.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claims 28-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim element “A system” is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. “A system” is non-structural term and the scope of the term in claims 28-46 is indefinite.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For examination purposes claims 28-46 are interpreted to encompass a composition for modifying DNA, said composition comprising: (a) a polypeptide or a nucleic acid encoding the polypeptide, wherein the polypeptide comprises (i) a reverse transcriptase domain and (ii) an endonuclease domain, wherein each of (i) and (ii) are obtained from a retrotransposase…”.
II. Claim 28 and claims 29-46 depending therefrom are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 28-46 are indefinite in the recitation of  "… derived from a retrotransposase..." (as in claim 28); "… derived from an APE-type retrotransposase..." (as in claim 29); and "… derived from a RLE-type retrotransposase..." (as in claim 30). For examination purposes, no patentable weight will be given to the term “derived”. It is not clear to the examiner as to what the phrase “…derived …” means in the context of the above claims, is this synonymous with “obtained from specific source/transposons comprising specific structure? or does it include natural and man-made mutants thereof from any source? and encompasses unlimited structures or structurally undefined molecules or functionally variable molecules. Furthermore, literally while the term “derived” means to “to isolate from or obtain from a source”, the above term could also mean “to arrive by reasoning i.e., to deduce or infer” or also mean “to produce from another substance”. As written, one cannot determine if the term refers to ‘functions of several real variables’ of the claimed "…retrotransposase" or ‘structural variables’ of claimed "…retrotransposase"  (unlimited/undefined structures). The metes and bounds of the claims are unclear. 
III. Similarly, claims 28-46 are indefinite in the recitation of  "… (ii) a heterologous object sequence..." (as in claim 28); there is no direct definition of “ object sequence” in the specification and hence the metes and bounds and the breadth and the scope of the claims are unclear.
IV. Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 29-31 are indefinite in the recitation of “… wherein (i) and (ii)…”;  as the rejected claims depend from claim 28, said claim 28 has two sub-parts (a) and (b) and both sub-parts (a) and (b) recite (i) and (ii); as such it is unclear which? (i) and (ii) are being referred to in claims 29-31; furthermore in claim 28 sub-part (b) and (ii) is directed to a heterologous object sequence and dependent claim 31 recites “or (ii) is heterologous” as dependent claim 31 does not further limit the scope of independent claim 28; this confusing and the scope of the claims are not clear. Clarification and correction is required. 
V. Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 34-35 are indefinite in the recitation of “… homology” for the following reasons. The term “homology” is unclear and confusing in the absence of a definition providing the intended meaning of the term or the intended parameters required to determine the required homology value. While one could argue that the term “sequence homology” can be interpreted as “sequence identity”, as known in the art, these terms are not equivalent. The calculation of sequence homology takes into consideration the type of mismatches, i.e., even mismatches contribute to the % homology value, whereas mismatches do not have any weight in the calculation of sequence identity, i.e., only exact matches contribute to the % identity value. Thus, if there is no indication that the term “homology” is intended to mean “identity”, and the specification does not provide the specific parameters intended in the calculation of sequence homology (e.g., BLOSUM62), one of skill in the art cannot determine the scope of the term “… homology”, because one could have a target DNA sequence which has 95% sequence homology to a reference sequence based on a particular matrix, and at the same time may not have 95% sequence homology to the same reference sequence if other matrices/parameters are used. Correction and clarification is required. 
	VI. Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 40 is indefinite in the recitation of “... wherein the template RNA comprises (iii) a promoter… “ is scientifically unclear and confusing as the transcribed RNA following transcription does not comprise the promoter sequence, said transcribed RNA transcript/template may comprise some untranslated region (UTR) and translation initiation signals; for examination purposes examiner interprets that the claim reads on “DNA encoding the template RNA comprises a promoter”. Clarification and correction is required.
VII. Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential active method steps, such omission amounting to incomplete method steps in the claim. See MPEP § 2172.01 and being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 44 recites  “…using…”, since the claim does not set forth any steps involved in the method, it is unclear what method applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. The omitted step is: there is no recitation of active method steps (using of verb) in claim 44. The passive voice: “…using…” does not provide patentable limitations for the claimed DNA modifying system
Claim 44 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claims 28-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163(I).

Claims 28-46 recite a system for modifying a DNA, the system comprising: genera of polypeptides or a genera of encoding nucleic acids and a genera of template RNAs or a genera of DNA encoding said genera template RNAs and a genera of heterologous “object sequences” having no specific structural elements i.e., any or all reverse transcriptase domains, any or all endonuclease domains including variants, mutants and homologs from any source i.e., derived from any retrotransposase of undefined and unlimited structures and able to bind/interact with a genera of template RNA sequences and heterologous “object sequences” of undefined and unlimited structures (also see 35 U.S.C. 112(b) rejections above for claims interpretation).
No information, beyond the characterization of specific polypeptides having specific structural elements i.e., reverse transcriptase domains and endonuclease domains with defined structures (SEQ ID NOs: 1017-1021; for details see Table 5, pages 585-590 of specification) in the claimed DNA modifying system/composition has been provided by the applicants’, which would indicate that they had possession of the claimed system for modifying a DNA, the system comprising: genera of polypeptides or a genera of encoding nucleic acids and a genera of template RNAs or a genera of DNA encoding said genera template RNAs and a genera of heterologous “object sequences” having no specific structural elements i.e., any or all reverse transcriptase domains, any or all endonuclease domains including variants, mutants and homologs from any source i.e., derived from any retrotransposase of undefined and unlimited structures and able to bind/interact with a genera of template RNA sequences and heterologous “object sequences” of undefined and unlimited structures (also see 35 U.S.C. 112(b) rejections above for claims interpretation).
	The prior art clearly provides the following evidence regarding structure and function of retrotransposases including details regarding structure-function correlation of reverse transcriptase domains, endonuclease domains, RNA templates and target sequences to be modified and the activities are affected by structural changes either in the reverse transcriptase domains, endonuclease domains or in the cognate guide sequences/RNA templates:
Govindraju A., (Ph.D. Dissertation, The Univ. Texas, Arlington, 2017, pages 1-101) provides evidence the retrotransposases including their endonuclease domains and reverse transcriptase domains are structurally and functionally diverse and mutations cause loss function (see Abstract; Fig. 1-2, pages 2-3; pages 32, 43-46; and entire document);
Fujiwara H., (ASMscience.org/MicrobiolSpectrum, 2015, pages 1-16) provides evidence that there is structural and functional diversity among RLE-type retrotransposases and APE-type retrotransposases (Abstract; and entire document). 
Galantou RN., (Ph.D. Dissertation, 2017, Universite Cote D’Azur, France, pages 1-175) provides evidence that certain specific cellular factors and cellular context controls the activity of retrotransposon activities (see Abstract; and entire document). 
Sultana  T., (Ph.D. Dissertation, 2016, Universite Cote D’Azur, France, pages 1-184) provides evidence that genomic context of host genome influences the integration site selection by human L1 retrotransposons (Abstract; Fig. 5-6, pages 228-229; and entire document).
	As the claimed system for modifying a DNA, the system comprising: genera of polypeptides or a genera of encoding nucleic acids and a genera of template RNAs or a genera of DNA encoding said genera template RNAs and a genera of heterologous “object sequences” having no specific structural elements i.e., any or all reverse transcriptase domains, any or all endonuclease domains including variants, mutants and homologs from any source i.e., derived from any retrotransposase of undefined and unlimited structures and able to bind/interact with a genera of template RNA sequences and heterologous “object sequences” of undefined and unlimited structures (also see 35 U.S.C. 112(b) rejections above for claims interpretation) having widely variable structures and associated function in the claimed system, since minor changes in structure may result in changes affecting function and no additional information correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. In this regard, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 28-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the characterization of specific polypeptides having specific structural elements i.e., reverse transcriptase domains and endonuclease domains with defined structures (SEQ ID NOs: 1017-1021; for details see Table 5, pages 585-590 of specification) in the claimed DNA modifying system/composition, does not reasonably provide enablement for a system for modifying a DNA, the system comprising: genera of polypeptides or a genera of encoding nucleic acids and a genera of template RNAs or a genera of DNA encoding said genera template RNAs and a genera of heterologous “object sequences” having no specific structural elements i.e., any or all reverse transcriptase domains, any or all endonuclease domains including variants, mutants and homologs from any source i.e., derived from any retrotransposase of undefined and unlimited structures and able to bind/interact with a genera of template RNA sequences and heterologous “object sequences” of undefined and unlimited structures (also see 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 28-46 are so broad as to encompass: a system for modifying a DNA, the system comprising: genera of polypeptides or a genera of encoding nucleic acids and a genera of template RNAs or a genera of DNA encoding said genera template RNAs and a genera of heterologous “object sequences” having no specific structural elements i.e., any or all reverse transcriptase domains, any or all endonuclease domains including variants, mutants and homologs from any source i.e., derived from any retrotransposase of undefined and unlimited structures and able to bind/interact with a genera of template RNA sequences and heterologous “object sequences” of undefined and unlimited structures (also see 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number/a genera of active molecules, as broadly encompassed by the claims. Since the structure of a “endonuclease domain”, “reverse transcriptase domain”… will remain active in the claimed system requires a knowledge of how each component of the composition in the claimed system affects the activity. In addition, since the structure of a “endonuclease domain”, “reverse transcriptase domain”… determines its functional properties, predictability of which molecule a “endonuclease domain”, “reverse transcriptase domain”… can remain active in a composition of the claimed system requires a knowledge of and guidance with regard to the relationship of the structure to its function. However, in this case the disclosure is limited to the characterization of specific polypeptides having specific structural elements i.e., reverse transcriptase domains and endonuclease domains with defined structures (SEQ ID NOs: 1017-1021; for details see Table 5, pages 585-590 of specification) in the claimed DNA modifying system/composition.
While methods for testing the activity of “endonuclease domain”, “reverse transcriptase domain”… in specific composition with desired biological/biochemical properties are known, it is not routine in the art to screen the activity of multiple molecules/“endonuclease domains”, “reverse transcriptase domains”… or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components, as encompassed by the instant claims in the claimed system. However, claims reading on significant numbers of inoperative embodiments would render claims non-enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.” Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971); MPEP 2164.08(b). Here, the claims read on a significant number of inoperative embodiments.
	The specification does not support the broad scope of claims 28-46, which encompasses system for modifying a DNA, the system comprising: genera of polypeptides or a genera of encoding nucleic acids and a genera of template RNAs or a genera of DNA encoding said genera template RNAs and a genera of heterologous “object sequences” having no specific structural elements i.e., any or all reverse transcriptase domains, any or all endonuclease domains including variants, mutants and homologs from any source i.e., derived from any retrotransposase of undefined and unlimited structures and able to bind/interact with a genera of template RNA sequences and heterologous “object sequences” of undefined and unlimited structures (also see 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not support the broad scope of claims because the specification does not establish: (A) any or all molecule(s)/“endonuclease domain”, “reverse transcriptase domain”…and target sequences having no specific structural elements in the composition of the claimed system; (B) the general tolerance of the activity of any molecule/“endonuclease domain”, “reverse transcriptase domain”…and target sequences having no specific structural elements in the composition of the claimed system; (C) a rational and predictable scheme for choosing any molecule/“endonuclease domain”, “reverse transcriptase domain”… and target sequences to be active in the composition of the claimed method; (D) a rational and predictable scheme for modifying any molecule/“endonuclease domain”, “reverse transcriptase domain”… and target sequences with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims encompassing a system for modifying a DNA, the system comprising: genera of polypeptides or a genera of encoding nucleic acids and a genera of template RNAs or a genera of DNA encoding said genera template RNAs and a genera of heterologous “object sequences” having no specific structural elements i.e., any or all reverse transcriptase domains, any or all endonuclease domains including variants, mutants and homologs from any source i.e., derived from any retrotransposase of undefined and unlimited structures and able to bind/interact with a genera of template RNA sequences and heterologous “object sequences” of undefined and unlimited structures (also see 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genera of active molecules having no specific structural elements in the composition of the claimed system is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 28-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sultana T., (Ph.D. Dissertation, 2016, Universite Cote D’Azur, France, pages 1-184) and in view of Ade et al., (Gene, 2018, Vol. 642: 188-198) and Holstein et al., (Mol. Therapy., 2018, Vol. 26(4): 1137-1153). 
Claims 28-46 as interpreted are directed to a system for modifying a DNA, the system comprising: genera of polypeptides or a genera of encoding nucleic acids and a genera of template RNAs or a genera of DNA encoding said genera template RNAs and a genera of heterologous “object sequences” having no specific structural elements i.e., any or all reverse transcriptase domains, any or all endonuclease domains including variants, mutants and homologs from any source i.e., derived from any retrotransposase of undefined and unlimited structures and able to bind/interact with a genera of template RNA sequences and heterologous “object sequences” of undefined and unlimited structures (also see 35 U.S.C. 112(b) rejections above for claims interpretation)
	 Regarding claims 28-30, 33, 36-40 and 44-46, analogous art Sultana T., (Ph.D. Dissertation, 2016, Universite Cote D’Azur, France, pages 1-184) teach compositions comprising for modifying a target DNA of interest including encoding DNA and polypeptides comprising a reverse transcriptase domain and an endonuclease domain, said DNA modifying polypeptides encoding DNA comprised in a transformation vector (see Abstract; and entire document); structural elements of reverse transcriptase domains and endonuclease domains obtained from RLE-type retrotransposons and APE-type retrotransposons (Fig. 1-2, page 5; Fig. 1-3, page 9; Fig. 3, page 73; Fig. 1, page 121) and selection of genomic safe (GSH) site in a target DNA of interest and design of vectors of interest (pages14-15; and pages 71-72); said target region DNA is a signaling protein such as c-myc and NF1 (Abstract; pages 96-97, Fig. 6-1, page 97) .
	However, Sultana T., (Ph.D. Dissertation, 2016, Universite Cote D’Azur, France, pages 1-184) does not teach or silent regarding wherein said reverse transcriptase domain and an endonuclease domain are heterologous (as in claim 31); a template RNA (as in claims 28 (b), 32 and 42-43); and said polypeptide comprising a nuclear or nucleolar localization signal (as in claim 41).   
Regarding claims 28 (b), 31-32 and 42-43, the following references teach the structural and functional elements of the instant invention i.e., reverse transcriptase domain and an endonuclease domain are heterologous; a template RNA; and said polypeptide comprising a nuclear or nucleolar localization signal; Applicants’ are directed to the following references: 
	Regarding claims 28 (b) and 31-32 Ade et al., (Gene, 2018, Vol. 642: 188-198) teach design and construction of fusion proteins including domains of interest and evaluating domains of interest depending on the experimental interest i.e., fusion proteins comprising endonuclease domains and reverse transcriptase domains linked by a linker peptide sequence, design and construction vectors encoding for targeting “safe harbor” genome manipulation (see Abstract; col. 2, section 1.1, page 189; 2.1 Constructs, page 189; and entire document); said reference also provides the following suggestion and motivation to generate fusion proteins comprising endonuclease domains obtained from a retrotransposase (see Abstract; and entire document).
Regarding claims 37 and 41-43, Holstein et al., (Mol. Therapy., 2018, Vol. 26(4): 1137-1153) teach efficient non-viral gene delivery into human cells by transposon vectors  comprising nuclear localization signal (NLS) and to transfect said human cells with the encoded mRNA template and the optimal ratio of mRNA template to achieve stable expression of genes of interest (Abstract; Introduction, col. 2, paragraph 2, page 1138; NLS, col. 1, paragraph 1, page 1147; and entire document).  
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Sultana T., and employ the vectors of Ade et al.,  encoding fusion polypeptides comprising heterologous endonuclease domain and a reverse transcriptase domain and to utilize RNA template to achieve stable and optimal transduction and expression of genes of interest as suggested by Holstein et al., and said references teach the advantages of fusion proteins comprising heterologous domains, nuclear localization signal and improved transduction efficiency with RNA templates, because said modifications will lead to a wide repertoire of compositions comprising fusion proteins that will be useful in the study and understanding many biological processes or as methods for metabolic pathway engineering including applications in pharmaceutical industry. Motivation to generate such a modified fusion protein and a skilled artisan will recognize to be a commercial product of importance and useful in understanding and regulating the biological process of interest at the time of the instant invention. The expectation of success is high, because the combined teachings of Sultana T., Ade et al., and Holstein et al., teach the construction of fusion proteins and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
	Hence, claims 28-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sultana T., (Ph.D. Dissertation, 2016, Universite Cote D’Azur, France, pages 1-184) and in view of Ade et al., (Gene, 2018, Vol. 642: 188-198) and Holstein et al., (Mol. Therapy., 2018, Vol. 26(4): 1137-1153).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652